Citation Nr: 0704904	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-25 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), status-post coronary artery bypass graft 
(CABG), to include as secondary to post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased evaluation for bilateral flat 
feet, currently evaluated as 30 percent disabling.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.

The issues of entitlement to service connection for CAD, 
status-post CABG, to include as secondary to PTSD, and 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence, overall, demonstrates that 
the veteran's bilateral flat feet are not pronounced and are 
not characterized by marked pronation, extreme tenderness, 
marked inward displacement or severe spasm of the tendon 
Achilles.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral flat feet have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 
(2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The rating schedule provides that pronounced bilateral flat 
foot, with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendon achilles on manipulation, not improved by 
orthopedic shoes or appliances, warrants a 50 percent 
evaluation.  Diagnostic Code 5276.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran himself is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that his service-
connected disability warrants a compensable evaluation.  

The competent medical evidence does not show, as a whole, 
that the veteran's bilateral flat feet are pronounced or 
result in the symptoms required for the next higher 
evaluation under Diagnostic Code 5276: marked pronation, 
extreme tenderness, marked inward displacement or severe 
spasm of the tendon Achilles

The competent medical evidence pertinent to the veteran's 
claim includes the report of an August 2004 VA foot 
examination.  The veteran's pain was currently a 1-2 out of a 
possible 10 and approached a 6-8 two to three times a week, 
for several hours at a time.  The pain increased with 
standing or walking and decreased with rest.  The veteran did 
use a build-up in his shoe.  On physical examination, the 
veteran's feet had a small arch.  He did not have severe flat 
foot deformity and there was no tenderness upon palpation of 
the metatarsal heads bilaterally.  He did have inserts 
bilaterally.  The pertinent diagnosis was mild flat feet 
deformity only.  

Such a report is found to provide evidence against this 
claim.

VA outpatient treatment records include a February 2005 
podiatry consult report providing a pertinent diagnosis of 
mild flat feet.  The veteran stated he had a pair of VA-
provided inserts that had made his feet worse.  The note 
observes that the veteran's file did not have a prosthetics 
request and wondered if the veteran's insoles were over-the-
counter.  He was sent to get extra depth shoes with 
orthotics.

The report of a March 2006 VA foot examination (conducted as 
part of an Aid and Attendance or Housebound examination) 
provides that the veteran's flat feet had become 
progressively worse.  Treatment included special padded 
shoes.  The veteran reported weakness, fatigability, lack of 
endurance and stiffness in the knees and/or legs.  The 
veteran did not complain of any tenderness.  He reported that 
each foot had pain on standing, walking and resting.  One 
section of the report relates that the veteran was unable to 
stand for more than a few minutes or walk for more than a few 
yards.  A different section of the report relates that the 
veteran was unable to walk more than a few hundred yards.

On physical examination, the veteran had calluses bilaterally 
on the insteps with no other ulceration or skin breakdown.  
There was fatigability bilaterally with no tenderness, 
redness or heat.  There was mild hallux valgus deformity.  
The veteran's gait was ataxic and there was no evidence of 
abnormal weight-bearing.  There was no instability, muscle 
atrophy, painful motion, or deformity or structural 
abnormality of the feet.  The diagnosis was flat feet.  

The foregoing medical records, overall, provide evidence 
against the veteran's claim for a higher evaluation.  The 
March 2006 VA report does suggest that the veteran's 
complaints had increased despite the use of special 
orthopedic shoes.  On the whole, however, the VA treatment 
and examination reports do not show that the veteran's 
bilateral flat feet were pronounced.  They are negative for 
marked pronation, extreme tenderness, marked inward 
displacement or severe spasm of the tendon Achilles.  Thus, a 
30 percent evaluation under Diagnostic Code 5276 is not 
warranted.  

The Board recognizes the veteran's complaints of pain, and 
the fact that fatigability was objectively noted during the 
March 2006 examination.  The effects of pain reasonably shown 
to be due to the veteran's service-connected flat feet are 
contemplated in the current 30 percent rating assigned to the 
condition without which, the current evaluation could not be 
justified. 

The record provides no evidence indicating that pain, due to 
flat feet, has caused functional loss greater than that 
contemplated by the 30 percent evaluation assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an increased evaluation for 
bilateral flat feet.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in April 2005; a rating 
decision dated in January 2005; a statement of the case dated 
in August 2005; and a supplemental statement of the case 
dated in June 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Dingess notice was provided in October 2006 correspondence.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant the claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, evidence that is relevant 
to this claim.  VA has also conducted VA examinations with 
respect to the claim on appeal.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.      

ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral flat feet is denied.


REMAND

Additional development is required by the veteran's claims 
for service connection for CAD, status-post CABG, to include 
as secondary to PTSD, and special monthly compensation based 
on the need for regular aid and attendance or by reason of 
being housebound.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).

In correspondence received in July 2004, the veteran 
requested that VA obtain medical records from University of 
Arkansas for Medical Services (UAMS) Hospital in Little Rock, 
Arkansas.  Notes in the veteran's VA treatment records 
suggest that his CABG was conducted at this hospital in 2004.  
The record before the Board does not contain any records from 
UAMS, or any indication that VA attempted to obtain them.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

VA provided the veteran examinations in March and April 2006 
to obtain medical evidence pertaining to his claim for 
special monthly compensation.  However, the corresponding 
reports are inadequate.  

The March 2006 report provides that the examiner was asked to 
address whether the veteran needed the aid and attendance of 
another person based on his flat feet.  This question ignores 
the fact that the veteran is also service-connected for PTSD, 
evaluated as 30 percent disabling, and for two noncompensable 
scars.  The March 2006 report includes a comment that the 
examiner was unsure whether the veteran required aid and 
attendance based on his flat feet.  His overall advanced age 
and poor health would make him in need of aid and attendance.  
The VA examiner did not address whether the veteran was 
housebound.  

The April 2006 report also fails to properly consider the 
veteran's service-connected PTSD and scars.  The examiner 
noted that the veteran certainly qualified for aid and 
attendance due to his multiple medical illnesses, including 
advanced age, degenerative joint disease of multiple sites, 
hypertension, hyper lipidemia, CAD and PTSD.  The examiner 
stated he did not believe that aid and attendance were 
necessary based on the veteran's flat feet.  The examiner 
reiterated that the veteran's service-connected flat feet 
condition had not caused the veteran the need for aid and 
attendance or to be confined to his home. 

Simply stated, the reports do not indicate if the veteran's 
service connected disorders, including PTSD, standing alone, 
have caused the need for aid and attendance or to be confined 
to his home. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain from the UAMS 
Hospital in Little Rock, Arkansas, the 
treatment records pertinent to the 
veteran's 2004 CABG, which have not 
previously been associated with the 
claims file.  

2.  Schedule the veteran for the 
appropriate VA Aid and Attendance or 
Housebound examination.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated studies 
should be accomplished.  The examiner 
should specifically opine whether it is 
at least as likely as not that the 
veteran's service-connected flat feet, 
PTSD, superficial wound scar of the right 
hand and superficial wound scar of the 
right thigh render him in need of aid and 
attendance or result in him being 
housebound.  The examiner is asked to 
provide a rationale for any opinion 
expressed.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should so 
indicate.

3.  Readjudicate the veteran's claims for 
service connection for CAD, status-post 
CABG, to include as secondary to PTSD, 
and special monthly compensation based on 
the need for regular aid and attendance 
or by reason of being housebound.  If 
service connection for CAD is granted, 
and special monthly compensation is 
denied, ask the examiner who conducted 
the VA Aid and Attendance or Housebound 
examination to reconsider the question in 
paragraph two, taking into account the 
veteran's service-connected CAD; then 
readjudicate the special monthly 
compensation claim.  If any part of the 
decisions are adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


